PER CURIAM.
This cause came on regularly to be hoard on the motion of counsel for the defendant in error to dismiss the writ of error therein for the noncompliance by the plaintiff in error with the provisions of subdivision 1 of rule 16 of the rules of practice of this court (208 Fed. ix, 124 C. C. A. ix), and was duly submitted, and it appearing to the court that the plaintiff in error has failed to file a record thereof and to docket the case by or before the return day, and has failed to comply with the said rule, and that, pursuant to the said rule, the defendant in error has docketed the case and produced and filed a certificate of the clerk of (ho said district court, stating the case and certifying that a writ of error therein had been duly sued out, on consideration whereof, and pursuant to the provisions of subdivision 1 of rule 16 of the rules of practice of this court, it is ordered and adjudged by this court that the said motion be and hereby is granted, and that the writ of error in this cause be and hereby is dismissed.